Citation Nr: 0014992	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-00 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota.


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1948 and from February 1951 to March 1952.  He died on August 
[redacted], 1995.  The appellant is the veteran's widow.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  In an October 1995 rating decision, the RO denied 
entitlement to service connection for cause of death.  The 
appellant was notified of the denial and of her appellate 
rights, but she did not file a timely notice of disagreement 
(NOD).

2.  The evidence associated with the claims file subsequent 
to the RO's October 1995 rating decision is so significant 
that it must be considered to decide fairly the merits of 
this claim.

3.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's fatal congestive 
heart failure or arteriosclerotic heart disease and his 
military service or any disability attributable to service. 


CONCLUSIONS OF LAW

1.  The RO's October 1995 decision denying entitlement to 
service connection for cause of death is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991);  38 C.F.R. 
§§ 20.302, 20.1103 (1999).  

2.  The evidence received subsequent to the RO's October 1995 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for cause of 
death have been met.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (1999). 

3.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant requests the Board to reopen a claim of 
entitlement to service connection for the veteran's cause of 
death, on the basis that she has submitted new and material 
evidence that well grounds the claim.  The Board observes 
that the appellant's claim of entitlement to service 
connection for the veteran's cause of death was previously 
considered and denied by the RO by rating decision in October 
1995.  She was advised of the decision and of her appellate 
rights, but did not appeal the decision.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

As a general rule, within one year from the date of mailing 
the notice of a RO's decision, a NOD must be filed in order 
to initiate an appeal of any issue adjudicated by the RO.  
38 U.S.C.A. § 7105(a), (b)(1).  If a NOD is not filed within 
the prescribed period, the RO's determination becomes final.  
38 U.S.C.A. § 7105(c).  Once a RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a).  The Board is 
obligated to review all evidence submitted since the claim 
was disallowed by a final decision and, if the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Elkins v. West, 12 
Vet. App. 209 (1999);  Winters v. West, 12 Vet. App. 203 
(1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).  

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a)(West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins, 12 Vet. App. 209; Winters, 12 Vet. App. 203.

Private treatment records reflect that by 1991 the veteran's 
history had included five myocardial infarctions, two triple 
by-pass open-heart surgeries in 1978 and 1984 at a private 
hospital, with pacemaker implant in 1985, surgery for 
abdominal aortic aneurysm in 1990, collapse of right lung 
twice, eight angiograms, and angioplasty in 1991.  Private 
hospitalization in October 1994 reflects discharge diagnoses 
of bacterial pneumonia of the right lower lobe, 
arteriosclerotic heart disease with congestive heart failure, 
status post coronary artery bypass surgery times two, status 
post abdominal aneurysm resection, status post pacemaker 
implantation, mild renal insufficiency, and hematuria.  A May 
1995 letter from a private physician, M.P., M.D., includes a 
notation that the veteran had impaired pulmonary function due 
to tuberculosis, recurrent pneumothoraces, and cardiomyopathy 
and congestive heart failure, and that the veteran had 
chronic dyspnea on exertion which was not entirely explained 
by the severity of his heart disease and the appropriateness 
of his treatment.  This statement included the opinion that 
the veteran's "chronic exercise associated with shortness of 
breath may well be a result of mild pulmonary insufficiency 
resulting from previous right upper lobe resection, recurrent 
pneumothoraces, etc." 

The Certificate of Death reflects that the veteran died on 
August [redacted], 1995 at the age of 69 as the result of congestive 
heart failure due to arteriosclerotic heart disease.  At the 
time of the veteran's death, service connection was in effect 
for reinfection type pulmonary tuberculosis, acquired absence 
of the distal third of the distal phalanx of the right thumb, 
and dermatophytosis pedis. 

By rating decision dated October 1995, the RO denied the 
claim on the basis that there was no evidence of record 
establishing any relationship between the veteran's period of 
service or any of his service-connected disabilities 
(including pulmonary tuberculosis, acquired absence of distal 
phalanx right thumb, and dermatophytosis pedis) and the 
veteran's death.  As such, the appellant's claim for service 
connection for the cause of death was denied as not well 
grounded.

Pertinent evidence associated with the claims file since the 
RO's October 1995 denial consists of inpatient treatment 
records from Abbott Northwestern Hospital dated September 
1992 to August 1995.  This evidence shows that, prior to his 
death in August 1995, the veteran was treated for congestive 
heart failure, mitral valve disorders, hypopotassemia, 
ischemic cardiomyopathy, coronary atherosclerosis of native 
coronary artery, atherosclerosis of the arteries of the 
extremities, right pneumothorax, renal insufficiency, 
symptoms associated with pacemaker implantation, major 
depressive affective disorder, single episode, colitis, 
diverticular disease, hemorrhoids, and gout. 

The aforementioned evidence bears directly and substantially 
on the issue of entitlement to service connection for cause 
of death, as it documents medical treatment received by the 
veteran prior to his death.  The evidence is nonduplicative 
and it is neither cumulative nor redundant of evidence 
previously associated with the veteran's claims file.  As 
such, the evidence is new, in that it was not part of the 
record at the time of the October 1995 RO decision and it is 
not redundant of other evidence available at that time.  The 
Board concludes that the evidence is also material in that it 
shows medical conditions affecting the veteran prior to his 
death.  The Board finds that this evidence added to the 
record since the October 1995 rating decision is new and is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the appellant's claim for service 
connection for the cause of the veteran's death is reopened.  
See 38 C.F.R. § 3.104(a); Hodge, supra.

While new and material evidence has been presented to reopen 
the appellant's claim, the evidence of record does not 
demonstrate that the claim for service connection for the 
cause of the veteran's death is well grounded.  There is 
simply no medical evidence of record to demonstrate a nexus 
between the veteran's fatal congestive heart failure or 
arteriosclerotic heart disease and his military service or 
any disability attributable to service.  The appellant, as a 
lay person, is competent to describe symptoms and events 
observed pertaining to the veteran's terminal illness, but is 
not competent to offer evidence which requires medical 
knowledge, such as a determination of etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (if the only evidence on a medical 
issue is the testimony of a lay person, the claimant does not 
meet the burden imposed by 38 U.S.C. section 5107(a) and does 
not have a well-grounded claim); Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (unsupported by medical evidence, a 
claimant's personal belief, however sincere, cannot form the 
basis of a well-grounded claim).  For this reason, the Board 
must find the appellant's claim for service connection the 
cause of the veteran's death to be not well grounded.  See 
38 U.S.C.A. § 5107(a).  No further action, including a REMAND 
for further development, is required.  See Winters at 206. 

As the appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death, the 
duty to assist the appellant does not arise.  See Epps; see 
also Morton v. West, 12 Vet. App. 477 (1999) (per curiam) 
(absent the submission of a well-grounded claim, the 
Secretary cannot undertake to assist a veteran in the 
development of his or her claim). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.

The claim of entitlement to service connection for the cause 
of the veteran's death, being not well grounded, is denied. 


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

